EXHIBIT 10.1
EXECUTION VERSION


JOINDER AND AMENDMENT AGREEMENT
 
JOINDER AND AMENDMENT AGREEMENT (this “Agreement”) dated as of March 30, 2010,
by and among NORTEK, INC. (the “Specified U.S. Borrower”), the other Loan
Parties party hereto, the Persons providing the Commitment Increase (as defined
in the Credit Agreement referred to below) party hereto (collectively, the
“Commitment Increase Lenders”) and BANK OF AMERICA, N.A., as Administrative
Agent for the Lenders, U.S. L/C Issuer and U.S. Swing Line Lender.
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrowers, the Guarantors, the Lenders, the Administrative
Agent and the other parties thereto have entered into that certain Credit
Agreement, dated as of December 17, 2009 (as amended, restated, amended and
restated, supplemented or otherwise modified through the date hereof, the
“Credit Agreement”).  Capitalized terms not otherwise defined in this Agreement
have the same meanings as specified in the Credit Agreement.
 
(2)           The Borrower Agent has requested a Commitment Increase in respect
of the U.S. Revolving Credit Facility in a principal amount of $50,000,000
pursuant to Section 2.16 of the Credit Agreement.  Each Commitment Increase
Lender has provided a U.S. Revolving Credit Commitment in the amount set forth
opposite such Commitment Increase Lender’s name on Schedule 2.01 to this
Agreement.
 
(3)           Pursuant to Sections 2.16(a) and 11.01 of the Credit Agreement,
any increase in U.S. Revolving Credit Commitments pursuant to Section 2.16 of
the Credit Agreement shall be effected pursuant to an amendment to the Credit
Agreement, executed by the Loan Parties, the Lenders and Eligible Assignees
providing such increased U.S. Revolving Credit Commitments (and no other
Lenders) and the Administrative Agent (and, in the case of any Eligible Assignee
providing any portion of a Commitment Increase, each U.S. L/C Issuer and U.S.
Swing Line Lender).  Any such amendment may, without the consent of any Lenders
other than any Lenders providing the increased U.S. Revolving Credit
Commitments, effect such amendments to any Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of Section 2.16 of the Credit Agreement.
 
(4)           As provided in Section 2.16 of the Credit Agreement, the Loan
Parties, the Commitment Increase Lenders and the Administrative Agent hereby
agree to make certain amendments to the Credit Agreement to effect the
Commitment Increase, as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Effective as of the Effective Date
(as defined below), Schedule 2.01 of the Credit Agreement is hereby amended and
restated in its entirety as set forth on Schedule 2.01 to this Agreement.
 
SECTION 2. Additional Revolving Credit Commitments.  Each Commitment Increase
Lender hereby acknowledges that it has provided a U.S. Revolving Credit
Commitment in the amount set forth opposite such Commitment Increase Lender’s
name on Schedule 2.01 to this Agreement under the caption “U.S. Revolving Credit
Commitment”.  Each of the Loan Parties and each Commitment Increase Lender
hereby agrees that from and after the Effective Date, each such Commitment
Increase Lender shall be a “U.S. Revolving Credit Lender” for all purposes under
the Credit Agreement and the other Loan Documents.
 
SECTION 3. Conditions to Effectiveness.  This Agreement shall become effective
as of the date (the “Effective Date”) on which the following conditions have
been satisfied or waived:
 
(a) The Administrative Agent shall have received counterparts of this Agreement
executed by the Loan Parties, each Commitment Increase Lender, the U.S. L/C
Issuer and the U.S. Swing Line Lender.
 
(b) Immediately before and after giving effect to this Agreement:
 
(i) the representations and warranties of each Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document
shall be true and correct in all material respects (or in all respects in the
case of any representations and warranties qualified by materiality) on and as
of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or in all respects in the case of any
representations and warranties qualified by materiality) as of such earlier
date, and except that the representations and warranties contained in Sections
5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively;
 
(ii) no Default or Event of Default shall exist, or would result from, the
effectiveness of this Agreement; and
 
(iii) (A) the lesser of (1) the Total Borrowing Base and (2) the Revolving
Credit Facility, exceeds the Outstanding Amount of the Revolving Credit Loans,
Swing Line Loans and L/C Obligations as of the Effective Date, after giving
effect to this Agreement, (B) the lesser of (1) the U.S. Borrowing Base and (2)
the U.S. Revolving Credit Facility, exceeds the Outstanding Amount of the U.S.
Revolving Credit Loans, U.S. Swing Line Loans and U.S. L/C Obligations as of the
Effective Date, after giving effect to this Agreement and (C) the lesser of (1)
the Canadian Borrowing Base and (2) the Canadian Revolving Credit Facility,
exceeds the Outstanding Amount of the Canadian Revolving Credit Loans, Canadian
Swing Line Loans and Canadian L/C Obligations as of the Effective Date, after
giving effect to this Agreement.
 
(c) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Specified U.S. Borrower, dated as of the Effective
Date, certifying as to the matters set forth in Section 3(b) hereof.
 
(d) The Administrative Agent shall have received (i) a favorable opinion of
Weil, Gotshal & Manges LLP, counsel to the Loan Parties, addressed to the
Administrative Agent, the U.S. L/C Issuer, the U.S. Swing Line Lender and the
Commitment Increase Lenders with respect to the enforceability of the
transactions under this Agreement and (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the Effective Date and
certifying that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent body) of such Loan Party
authorizing the execution, delivery and performance of this Agreement and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
(e) The Specified U.S. Borrower shall have paid all fees and expenses of the
Administrative Agent (including all reasonable fees and expenses of counsel to
the Administrative Agent) and the Lenders in connection with this Agreement in
accordance with Section 11.04 of the Credit Agreement.
 
SECTION 4. Consent and Affirmation of the Loan Parties.  Each Loan Party hereby
consents to the amendments and modifications to the Credit Agreement effected
hereby, and confirms and agrees that, notwithstanding the effectiveness of this
Agreement, each Loan Document to which such Loan Party is a party is, and the
obligations of such Loan Party contained in the Credit Agreement, as amended and
modified hereby, or in any other Loan Documents to which it is a party are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended and modified by this
Agreement.
 


SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.  (a)  On and after the effectiveness of this Agreement, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the U.S. Revolving Credit Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended and modified by this Agreement.
 
(b) The Credit Agreement, the U.S. Revolving Credit Notes and each of the other
Loan Documents, as specifically amended and modified by this Agreement are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents to the extent provided in the Collateral Documents.
(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any L/C Issuer, any Swing Line Lender, any Collateral
Agent or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
 
(d) The Loan Parties agree that this Agreement shall be a Loan Document for all
purposes of the Credit Agreement (as specifically amended by this Agreement) and
the other Loan Documents.
 
(e) Pursuant to Section 2.16(b) of the Credit Agreement, upon the effectiveness
of this Agreement and the increase in the U.S. Revolving Credit Commitments  as
contemplated hereby, (i) each U.S. Revolving Credit Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Commitment Increase Lender in respect of such increase, and
each such Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such U.S. Revolving Credit Lender’s
participations under the Credit Agreement in outstanding U.S. Letters of Credit
and U.S. Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (A) participations under the Credit Agreement in U.S. Letters of
Credit and (B) participations under the Credit Agreement in U.S. Swing Line
Loans held by each U.S. Revolving Credit Lender (including each such Commitment
Increase Lender) will equal the percentage of the aggregate U.S. Revolving
Credit Commitments of all U.S. Revolving Credit Lenders represented by such U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitment and (ii) if, on the
Effective Date, there are any U.S. Revolving Credit Loans outstanding, portions
of such U.S. Revolving Credit Loans shall on the Effective Date be prepaid with
the proceeds of additional U.S. Revolving Credit Loans made by the Commitment
Increase Lenders (such that after giving effect to such prepayment, the
percentage of the U.S. Revolving Credit Loans held by each U.S. Revolving Credit
Lender will equal the percentage of the aggregate U.S. Revolving Credit
Commitments of all U.S. Revolving Credit Lenders represented by such U.S.
Revolving Credit Lender’s U.S. Revolving Credit Commitment after giving effect
to such Commitment Increase), which prepayment shall be accompanied by accrued
interest on the Loans being prepaid and any other amounts payable to any Lender
in accordance with Section 3.05 of the Credit Agreement.
 
SECTION 6. Expenses.  The Specified U.S. Borrower agrees that all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Agreement and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent) are expenses that the
Specified U.S. Borrower is required to pay or reimburse pursuant to Section
11.04 of the Credit Agreement.
 
SECTION 7. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
or electronic transmission (e.g., .pdf or .tif file) shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 8. Miscellaneous.  Section and subsection headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 9. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 


 
[Remainder of Page Intentionally Blank]
 


 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 


NORTEK, INC.,
as the Specified U.S. Borrower and a Guarantor




By:  /s/ Edward J. Cooney                                    
Name:           Edward J. Cooney
Title:              Vice President & Treasurer




VENTROL AIR HANDLING SYSTEMS INC.,
as the Canadian Borrower and a Guarantor




By:  /s/ Edward J. Cooney                                    
Name:           Edward J. Cooney
Title:              Vice President & Treasurer






 
AIGIS MECHTRONICS, INC.

 
BROAN-MEXICO HOLDINGS, INC.

 
BROAN-NUTONE LLC

 
BROAN-NUTONE STORAGE SOLUTIONS LP

 
CES GROUP, INC.

 
CES INTERNATIONAL LTD.

 
CLEANPAK INTERNATIONAL, INC.

 
ELAN HOME SYSTEMS, L.L.C.

 
GATES THAT OPEN, LLC

 
GEFEN, LLC

 
GOVERNAIR CORPORATION

 
HC INSTALLATIONS, INC.

 
HUNTAIR, INC.

 
INTERNATIONAL ELECTRONICS, LLC

 
LINEAR LLC

 
LITE TOUCH, INC.

 
MAGENTA RESEARCH LTD.

 
MAMMOTH-WEBCO, INC.

 
NILES AUDIO CORPORATION

 
NORDYNE LLC

 
NORDYNE INTERNATIONAL, INC.

 
NORTEK INTERNATIONAL, INC.

 
NUTONE LLC

 
OMNIMOUNT SYSTEMS, INC.

 
OPERATOR SPECIALTY COMPANY, INC.

 
PACIFIC ZEPHYR RANGE HOOD INC.

 
PANAMAX LLC

 
RANGAIRE GP, INC.

 
RANGAIRE LP, INC.

 
SECURE WIRELESS, INC.

 
SPEAKERCRAFT, LLC

 
TEMTROL, INC.

 
XANTECH LLC

 
ZEPHYR VENTILATION, LLC, as

 
Borrowers and Guarantors





By:  /s/ Edward J. Cooney                                    
Name:           Edward J. Cooney
Title:              Vice President & Treasurer
 (of entity listed or as an officer of the
managing member, sole member or general partner)












 
BROAN-NUTONE CANADA, INC.

 
INNERGY TECH, INC.

 
VENMAR CES, INC.

 
VENMAR VENTILATION, INC.,

 
VENMAR VENTILATION (H.D.H.),

 
INC. as Guarantors







By:  /s/ Edward J. Cooney                                    
Name:           Edward J. Cooney
Title:              Vice President & Treasurer










BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Robert Anchundia                                   
       Name:  Robert Anchundia
       Title:    Vice President








UBS LOAN FINANCE LLC,
as a Commitment Increase Lender




By:  /s/ Irja R. Otsa                                 
       Name:  Irja R. Otsa
       Title:    Associate Director


By:  /s/ Michael Cerniglia                        
       Name:  Michael Cerniglia
       Title:    Director




U.S. BANK, NATIONAL ASSOCIATION,
as a Commitment Increase Lender




By:  /s/ Jeffrey D. Patton                           
       Name:  Jeffrey D. Patton
       Title:    Assistant Vice President








SIEMENS FINANCIAL SERVICES,
as a Commitment Increase Lender




By:  /s/ John Finore                                   
       Name:  John Finore
       Title:    Vice President


By:  /s/ Anthony Casciano                        
       Name:  Anthony Casciano
       Title:    Senior Vice President






TD BANK, N.A.,
as a Commitment Increase Lender




By:  /s/ Barry A.Kastner
       Name:  Barry A. Kastner
       Title:    Senior Vice President












The Commitment Increase Lenders are hereby approved as Eligible Assignees:




BANK OF AMERICA, N.A.
as a U.S. L/C Issuer and a U.S. Swing Line Lender


By: /s/ Robert Anchundia                    
 Name:  Robert Anchundia
Title:     Vice President

















